Affirmed; Opinion Filed November 16, 2012.




                                                In The
                                  (!øiirt 01
                          Fift1! 1iitrirt of rxai tt Dillai
                                        No. 05-11-00897-CR


                                 ESTE BAN ASTRAN, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the 363rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F09-72624-W


                              MEMORANDUM OPINION
                           Before Justices Moseley, Fillmore, and Myers
                                   Opinion By Justice Moseley

        Esteban Astran waived a jury and pleaded guilty to indecency with a child. See TEx. PEN\L

CODE ANN.   § 21 .11(a) (West 2011). The trial court assessed punishment at ten years’ imprisonment.
On appeal, appellant’s attorney filed a brief in which he concludes the appeal is wholly fiivolous and

without merit. The brief meets the requirements of Anders v. cali/àrnia, 386 U.S. 738 (1967). The

brief presents a professional evaluation of the record showing why, in effect, there are no arguable

grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978).

Counsel delivered a copy of the brief to appellant.

       Appellant filed a pro se response raising several issues. A court of appeals is not required
to address the meiits ol claims raised in a pro se response. .See Bk’dsoc’         i’. .St(lt(’.   I 7$ S.W.3d $24.

$27 (Tex. Crim. App. 2005) (explaining appellate courts duty in Anders cases). Rather, the Court’s

duty is to determine whether there are any arguable issues. and, if so. to remand the case to the trial

court so that new counsel may be appointed to address those issues. ía’.

          After reviewing counsel’s brief, appellant’s pro se response, and the record, we agree the

appeal is frivolous and without merit. We find nothing in the record that might arguably support the

appeal.

          We affirm the trial court’s judgment.

                                                                /            /.1
                                                                                   /




                                                                                        f(

                                                       J tM.MOS
                                                         E LEY
                                                         1
                                                       JUS’IiCE
Do Not Publish
TEx. R.. App. P. 47
1 10897F.U05
                                        0
                              tutrt uf AT1izt1
                      FiftIi Jitrict uf t!ixa at Ja11a

                                     JUDGMENT
ESTEBAN ASTRAN, Appellant                         Appeal from the 363rd Judicial District
                                                  Court of Dallas County, Texas. (TrCtNo.
No. 05-1 l-00X97-CR         V.                    F09-72624-W).
                                                  Opinion delivered by Justice Moseley’,
THE STATE OF TEXAS, Appellee                      Justices Fillmore and Myers participating.


      Based on the Court’s opinion of this date, the judgment of the trial court is AFFiRMED.




Judgmcnt enteicd Nocmbcr 16 2012




                                                 J1MMOSELEY                 /
                                                 JUSTICE